Exhibit 10.1

CORECIVIC, INC.

2020 STOCK INCENTIVE PLAN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

Section 1.

   Purpose      1  

Section 2.

   Definitions      1  

Section 3.

   Administration      5  

Section 4.

   Shares Available for Awards      6  

Section 5.

   Eligibility      7  

Section 6.

   Stock Options and Stock Appreciation Rights      7  

Section 7.

   Restricted Shares and Restricted Share Units      10  

Section 8.

   Performance Awards      12  

Section 9.

   Other Stock-Based Awards      12  

Section 10.

   Non-Employee Director Awards      13  

Section 11.

   Transfers and Leaves of Absence      13  

Section 12.

   Termination of Employment      13  

Section 13.

   Change in Control      13  

Section 14.

   Amendment and Termination      13  

Section 15.

   General Provisions      14  

Section 16.

   Term of the Plan      17  



--------------------------------------------------------------------------------

CORECIVIC, INC.

2020 STOCK INCENTIVE PLAN

Section 1. Purpose.

This plan shall be known as the CoreCivic, Inc. 2020 Stock Incentive Plan (the
“Plan”). The purpose of the Plan is to promote the interests of CoreCivic, Inc.,
a Maryland corporation (the “Company”), its Subsidiaries and its stockholders by
(i) attracting and retaining key officers, employees, and directors of, and
consultants to, the Company and its Subsidiaries and Affiliates; (ii) motivating
such individuals by means of performance-related incentives to achieve
long-range performance goals; (iii) enabling such individuals to participate in
the long-term growth and financial success of the Company; (iv) encouraging
ownership of stock in the Company by such individuals; and (v) linking their
compensation to the long-term interests of the Company and its stockholders.

Section 2. Definitions.

As used in the Plan, the following terms shall have the meanings set forth
below:

(a) “Affiliate” means (i) any entity that, directly or indirectly, is controlled
by the Company, (ii) any entity in which the Company has a significant equity
interest, (iii) an affiliate of the Company, as defined in Rule 12b-2
promulgated under Section 12 of the Exchange Act, and (iv) any entity in which
the Company has at least twenty percent (20%) of the combined voting power of
the entity’s outstanding voting securities, in each case as designated by the
Board as being a participating employer in the Plan.

(b) “Award” means any Option, Stock Appreciation Right, Restricted Share Award,
Restricted Share Unit, Performance Award, Other Stock-Based Award or other award
granted under the Plan, whether singly, in combination or in tandem, to a
Participant by the Committee (or the Board) pursuant to such terms, conditions,
restrictions and/or limitations, if any, as the Committee (or the Board) may
establish or which are required by applicable legal requirements.

(c) “Award Agreement” means any written agreement, contract or other instrument
or document evidencing any Award, which may, but need not, be executed or
acknowledged by a Participant.

(d) “Board” means the Board of Directors of the Company.

(e) “Cause” means, unless otherwise defined in the applicable Award Agreement,
(i) the engaging by the Participant in willful misconduct that is injurious to
the Company or its Subsidiaries or Affiliates, or (ii) the embezzlement or
misappropriation of funds or property of the Company or its Subsidiaries or
Affiliates by the Participant. For purposes of this paragraph, no act, or
failure to act, on the Participant’s part shall be considered “willful” unless
done, or omitted to be done, by the Participant not in good faith and without
reasonable belief that the Participant’s action or omission was in the best
interest of the Company. Any determination of Cause for purposes of the Plan or
any Award shall be made by the Committee in its sole discretion. Any such
determination shall be final and binding on a Participant.

 

1



--------------------------------------------------------------------------------

(f) “Change in Control” means, unless otherwise defined in the applicable Award
Agreement, any of the following events:

(i) any person or entity, including a “group” as defined in Section 13(d)(3) of
the Exchange Act, other than the Company or a wholly-owned subsidiary thereof or
any employee benefit plan of the Company or any of its Subsidiaries, becomes the
beneficial owner of the Company’s securities having 35% or more of the combined
voting power of the then outstanding securities of the Company that may be cast
for the election of directors of the Company (other than as a result of an
issuance of securities initiated by the Company in the ordinary course of
business);

(ii) as the result of, or in connection with, any cash tender or exchange offer,
merger or other business combination or contested election, or any combination
of the foregoing transactions, less than a majority of the combined voting power
of the then outstanding securities of the Company or any successor company or
entity entitled to vote generally in the election of the directors of the
Company or such other corporation or entity after such transaction are held in
the aggregate by the holders of the Company’s securities entitled to vote
generally in the election of directors of the Company immediately prior to such
transaction;

(iii) during any period of twelve (12) consecutive months, a majority of the
members of the Board or other equivalent governing body of the Company cease to
be composed of individuals (i) who were members of the Board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to the Board or equivalent governing body was approved by individuals
referred to in clause (i) above constituting at the time of such election or
nomination at least a majority of the Board or equivalent governing body, or
(iii) whose election or nomination to the Board or other equivalent governing
body was approved by individuals referred to in clauses (i) and (ii) above
constituting at the time of such election or nomination at least a majority of
the Board or equivalent governing body;

(iv) a complete liquidation or dissolution of the Company; or

(v) the sale or other disposition of all or substantially all of the assets of
the Company to any Person (other than a transfer to a Subsidiary).

Notwithstanding the foregoing, (x) unless otherwise provided in an applicable
Award Agreement, with respect to Awards constituting a “deferral of
compensation” subject to Section 409A of the Code and solely for the purpose of
determining the timing of any payments thereunder, a Change in Control shall be
limited to a “change in the ownership of the Company,” a “change in the
effective control of the Company,” or a “change in the ownership of a
substantial portion of the assets of the Company” as such terms are defined in
Section 1.409A-3(i)(5) of the U.S. Treasury Regulations, and (y) no Award
Agreement shall define a Change in Control in such a manner that a Change in
Control would be deemed to occur prior to the actual consummation of the event
or transaction that results in a change of control of the Company (e.g., upon
the announcement, commencement, or stockholder approval of any event or
transaction that, if completed, would result in a change in control of the
Company).

(g) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

(h) “Committee” means a committee of the Board composed of not less than two
Non-Employee Directors, at least two of whom shall qualify as a “non-employee
director” for purposes of Exchange Act Section 16 and Rule 16b-3 thereunder, and
each of whom shall be “independent” within the meaning of the listing standards
of the New York Stock Exchange.

(i) “Consultant” means any consultant to the Company or its Subsidiaries or
Affiliates.

(j) “Data” has the meaning set forth in Section 15.15 hereof.

 

2



--------------------------------------------------------------------------------

(k) “Director” means a member of the Board.

(l) “Disability” means, unless otherwise defined in the applicable Award
Agreement, a disability that would qualify as a total and permanent disability
under the Company’s then current long-term disability plan.

(m) “Effective Date” has the meaning set forth in Section 16.1 hereof.

(n) “Employee” means a current or prospective officer or employee of the Company
or of any Subsidiary or Affiliate.

(o) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.

(p) “Fair Market Value” with respect to the Shares, means, for purposes of a
grant of an Award as of any date, (i) the closing sales price of the Shares on
the New York Stock Exchange, or any other such exchange or market as is the
principal trading market for the Shares, on such date, or in the absence of
reported sales on such date, the closing sales price on the immediately
preceding date on which sales were reported (or in either case, such other price
based on actual trading on the applicable date that the Committee determines is
appropriate) or (ii) in the event there is no public market for the Shares on
such date, the fair market value as determined, in good faith and by the
reasonable application of a reasonable valuation method, by the Board or
Committee in its sole discretion, and for purposes of a sale of a Share as of
any date, the actual sales price on that date.

(q) “Grant Price” means the base price per Share subject to a Stock Appreciation
Right with respect to which the value of such Stock Appreciation Right is
determined.

(r) “Incentive Stock Option” means an option to purchase Shares from the Company
that is granted under Section 6 of the Plan and that is intended to meet the
requirements of Section 422 of the Code or any successor provision thereto. Any
Option that is intended to meet the requirements of Section 422 of the Code, but
fails to so qualify for any reason, shall be treated as a Non-Qualified Stock
Option.

(s) “Non-Qualified Stock Option” means an option to purchase Shares from the
Company that is granted under Sections 6 or 10 of the Plan and is not intended
to be an Incentive Stock Option.

(t) “Non-Employee Director” means a member of the Board who is not an officer or
employee of the Company or any Subsidiary or Affiliate.

(u) “Option” means an Incentive Stock Option or a Non-Qualified Stock Option.

(v) “Option Price” means the purchase price payable to purchase one Share upon
the exercise of an Option.

(w) “Other Stock-Based Award” means any Award granted under Sections 9 or 10 of
the Plan.

(x) “Participant” means any Employee, Director or Consultant who receives an
Award under the Plan.

 

3



--------------------------------------------------------------------------------

(y) “Performance Award” means any Award granted under Section 8 of the Plan that
is subject to the achievement of Performance Objectives.

(z) “Performance Objectives” means the measurable performance objective or
objectives established pursuant to this Plan for Participants who have received
grants of Performance Awards. If the Committee determines that a change in the
business, operations, corporate structure or capital structure of the Company,
or the manner in which it conducts its business, or other events or
circumstances render the Performance Objectives unsuitable, the Committee may in
its discretion modify such Performance Objectives or the acceptable levels of
achievement, in whole or in part, as the Committee deems appropriate and
equitable. A non-exhaustive list of the potential Performance Objectives that
may be used for awards under this Plan includes the following (including ratios
or other relationships between one or more, or a combination, of the following
examples of Performance Objectives, which may be measured on an absolute basis
or relative to peer companies or specific business units of peer companies):
earnings before interest, taxes, depreciation and/or amortization (“EBITDA”) or
adjusted EBITDA; funds from operations (“FFO”) or adjusted FFO; operating income
or profit; operating efficiencies; return on equity, assets, capital, capital
employed or investment; after tax operating income; net income; earnings or book
value per Share; utilization; net investment income; gross profit; loan loss
ratios; stock price or total stockholder return; net asset growth; debt
reduction; individual performance; strategic business objectives, consisting of
one or more objectives based on meeting specified cost targets, business
expansion goals and goals relating to acquisitions or divestitures; any
combination thereof.

(aa) “Person” means any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
government or political subdivision thereof or other entity.

(bb) “Prior Plan” means the CoreCivic, Inc. Second Amended and Restated 2008
Stock Incentive Plan, as amended.

(cc) “Restricted Share” means any Share granted under Sections 7 or 10 of the
Plan.

(dd) “Restricted Share Unit” means any unit granted under Sections 7 or 10 of
the Plan.

(ee) “Retirement” means a Participant’s termination of employment in accordance
with the provisions of the CoreCivic 401(k) Savings and Retirement Plan on or
after such Participant’s Normal Retirement Date, as defined in such plan or, if
a Participant is not covered by the CoreCivic 401(k) Savings and Retirement
Plan, the Participant’s voluntary termination of employment on or after such
Participant’s 62nd birthday.

(ff) “SEC” means the Securities and Exchange Commission or any successor
thereto.

(gg) “Section 16” means Section 16 of the Exchange Act and the rules promulgated
thereunder and any successor provision thereto as in effect from time to time.

(hh) “Shares” means shares of common stock, $0.01 par value per share, of the
Company.

(ii) “Share Reserve” has the meaning set forth in Section 4.1 hereof.

 

4



--------------------------------------------------------------------------------

(jj) “Stock Appreciation Right” or “SAR” means a stock appreciation right
granted under Section 6 of the Plan that entitles the holder to receive, upon
exercise of such stock appreciation right, an amount equal to the product of
(i) the excess of (A) the Fair Market Value of one Share on the exercise date
(or, if the Committee shall so determine, at any time during a specified period
before or after the exercise date), over (B) the Grant Price per Share of such
stock appreciation right, multiplied by (ii) the number of Shares covered by the
stock appreciation right.

(kk) “Subsidiary” means any corporation or other entity in an unbroken chain of
corporations or other entities beginning with the Company if each of the
corporations or other entities, or group of commonly controlled corporations or
other entities, other than the last corporation or other entity in the unbroken
chain then owns stock or other equity interests possessing 50% or more of the
total combined voting power of all classes of stock or other equity interests in
one of the other corporations or other entities in such chain.

(ll) “Substitute Awards” means Awards granted solely in assumption of, or in
substitution for, outstanding awards previously granted by a company acquired by
the Company or with which the Company combines.

(mm) “Vesting Period” means the period of time specified by the Committee during
which vesting restrictions for an Award are applicable.

Section 3. Administration.

3.1 Authority of Committee. The Plan shall be administered by the Committee,
which shall be appointed by and serve at the pleasure of the Board; provided,
however, with respect to Awards to Non-Employee Directors, all references in the
Plan to the Committee shall be deemed to be references to the Board. Subject to
the terms of the Plan and applicable law, and in addition to other express
powers and authorizations conferred on the Committee by the Plan, the Committee
shall have full power and authority in its discretion to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to a
Participant; (iii) determine the number of Shares to be covered by, or with
respect to which payments, rights or other matters are to be calculated in
connection with Awards; (iv) determine the timing, terms, and conditions of any
Award; (v) accelerate the time at which all or any part of an Award may be
settled or exercised; (vi) determine whether, to what extent, and under what
circumstances, Awards may be settled or exercised in cash, Shares, other
securities, other Awards or other property, or canceled, forfeited or suspended
and the method or methods by which Awards may be settled, exercised, canceled,
forfeited or suspended; (vii) determine whether, to what extent, and under what
circumstances cash, Shares, other securities, other Awards, other property, and
other amounts payable with respect to an Award shall be deferred either
automatically or at the election of the holder thereof or of the Committee;
(viii) interpret and administer the Plan and any instrument or agreement
relating to, or Award made under, the Plan; (ix) except to the extent prohibited
by Section 6.2 or any other provision of the Plan, amend or modify the terms of
any Award at or after grant with or without the consent of the holder of the
Award; (x) establish, amend, suspend or waive such rules and regulations and
appoint such agents as it shall deem appropriate for the proper administration
of the Plan; and (xi) make any other determination and take any other action
that the Committee deems necessary or desirable for the administration of the
Plan, subject to the exclusive authority of the Board under Section 14 hereunder
to amend or terminate the Plan. The exercise of an Option or receipt of an Award
shall be effective only if an Award Agreement shall have been duly executed and
delivered on behalf of the Company following the grant of the Option or other
Award.

3.2 Committee Discretion Binding. Unless otherwise expressly provided in the
Plan, all designations, determinations, interpretations, and other decisions
under or with respect to the Plan or any Award shall be within the sole
discretion of the Committee, may be made at any time and shall be final,
conclusive, and binding upon all Persons, including the Company, any Subsidiary
or Affiliate, any Participant and any holder or beneficiary of any Award.

 

5



--------------------------------------------------------------------------------

3.3 Action by the Committee. The exercise of an Option or receipt of an Award
shall be effective only if an Award Agreement shall have been duly executed and
delivered on behalf of the Company following the grant of the Option or other
Award by the Committee. Subject to the Committee’s charter and applicable legal
requirements (including the rules and regulations of the New York Stock
Exchange), the Committee may make such rules and regulations for the conduct of
its business as it shall deem advisable.

3.4 Delegation. Subject to the terms of the Plan, the Committee’s charter and
applicable law, the Committee may delegate to one or more officers or managers
of the Company or of any Subsidiary or Affiliate, or to a Committee of such
officers or managers, the authority, subject to such terms and limitations as
the Committee shall determine, to grant Awards to or to cancel, modify or waive
rights with respect to, or to alter, discontinue, suspend or terminate Awards
held by Participants who are not officers or directors of the Company for
purposes of Section 16 or who are otherwise not subject to such Section. The
Committee delegates the authority for ministerial administration of the Plan and
Awards made under the Plan to the Company.

3.5 No Liability. No member of the Board or Committee shall be liable for any
action taken or determination made in good faith with respect to the Plan or any
Award granted hereunder.

Section 4. Shares Available for Awards.

4.1 Shares Available; Share Counting.

Subject to the provisions of Section 4.2 hereof, the maximum aggregate number of
Shares which may be issued pursuant to all Awards after the Effective Date of
this Plan is equal to (a) the sum of (i) 2,500,000 Shares plus (ii) 2,194,320
Shares which represents the number of Shares available for grant under the Prior
Plan as of March 18, 2020, less (b) one (1) Share for every Share that was
subject to an Award granted after March 18, 2020 under the Prior Plan (such
aggregate amount, as further adjusted pursuant to this Section 4.1, the “Share
Reserve”). Following the Effective Date, no further grants shall be made under
the Prior Plan. The number of Shares with respect to which Incentive Stock
Options may be granted after the Effective Date shall be no more than 1,000,000.
Each Share subject to the grant of an Award shall reduce the Share Reserve by
one (1) Share. If any Award (or portion thereof) granted under this Plan shall
expire, terminate, be settled in cash or otherwise be forfeited or canceled for
any reason before it has vested or been exercised in full, the Shares subject to
such Award shall, to the extent of such expiration, cash settlement, forfeiture,
or termination, again be available for Awards under the Plan and the Share
Reserve shall be increased in accordance with this Section 4.1. If any Award (or
portion thereof) granted under the Prior Plan as of the Effective Date of this
Plan shall thereafter expire, terminate, be settled in cash or otherwise be
forfeited or canceled for any reason before it has vested or been exercised in
full, the Shares subject to such Award shall, to the extent of such expiration,
cash settlement, forfeiture, or termination, again be available for Awards under
the Plan, and the Share Reserve shall be increased, in accordance with this
Section 4.1. Any Shares that again become available for grant pursuant to this
Section 4.1 shall be added back as one (1) Share. Notwithstanding the foregoing,
Shares relating to any Award under the Plan or the Prior Plan will not again
become available for Awards under the Plan in the following circumstances:
(i) Shares tendered or withheld in payment of the Option Price of an Option,
(ii) Shares tendered or withheld to satisfy any tax withholding obligation with
respect to an Option or Stock Appreciation Right, (iii) Shares repurchased by
the Company with proceeds received from the exercise of an Option, and
(iv) Shares subject to a Stock Appreciation Right that are not issued in
connection with the Share settlement of that Stock Appreciation Right upon its
exercise. Shares tendered or withheld to satisfy any tax withholding obligation
with respect to the settlement or payment of Restricted Shares, Restricted Share
Units and Performance Awards and Other Stock-Based Awards denominated in the
full value of Shares shall again be available for Awards under the Plan. For
purposes of this Section 4.1, if an Award entitles the holder thereof to receive
or purchase Shares, the number of Shares covered by such

 

6



--------------------------------------------------------------------------------

Award or to which such Award relates shall be counted on the date of grant of
such Award against the aggregate number of Shares available for Awards under the
Plan; provided, however, that the number of Shares covered by a Performance
Award or to which such Performance Award relates shall be counted against the
aggregate number of Shares available for Awards under the Plan on the date such
Performance Awards vest.

4.2 Adjustments. In the event that any unusual or non-recurring transactions,
including an unusual or non-recurring dividend or other distribution (whether in
the form of an extraordinary cash dividend, dividend of Shares, other securities
or other property), recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Shares or other securities of the Company, issuance of
warrants or other rights to purchase Shares or other securities of the Company,
or other similar corporate transaction or event affects the Shares, then the
Committee shall in an equitable and proportionate manner (and, as applicable, in
such equitable and proportionate manner as is consistent with Sections 422 and
409A of the Code, either: (i) adjust any or all of (1) the aggregate number of
Shares or other securities of the Company (or number and kind of other
securities or property) with respect to which Awards may be granted under the
Plan; (2) the number of Shares or other securities of the Company (or number and
kind of other securities or property) subject to outstanding Awards under the
Plan, provided that the number of Shares subject to any Award shall always be a
whole number; (3) the grant or exercise price with respect to any Award under
the Plan; and (4) the limits on the number of Shares or Awards that may be
granted to Participants under the Plan in any calendar year; (ii) provide for an
equivalent award in respect of securities of the surviving entity of any merger,
consolidation or other transaction or event having a similar effect; or
(iii) make provision for a cash payment to the holder of an outstanding Award.

4.3 Substitute Awards. Any Shares issued by the Company as Substitute Awards in
connection with the assumption or substitution of outstanding grants from any
acquired corporation shall not reduce the Shares available for Awards under the
Plan.

4.4 Sources of Shares Deliverable Under Awards. Any Shares delivered pursuant to
an Award may consist, in whole or in part, of authorized and unissued Shares or
of issued Shares which have been reacquired by the Company.

Section 5. Eligibility.

Any Employee, Director or Consultant shall be eligible to be designated a
Participant; provided, however, that Non-Employee Directors shall only be
eligible to receive Awards granted consistent with Section 10. Incentive Stock
Options may be granted only to employees of the Company or any Subsidiary that
is a “subsidiary corporation” within the meaning of Section 424(f) of the Code.

Section 6. Stock Options and Stock Appreciation Rights.

6.1 Grant. Subject to the provisions of the Plan, including, without limitation,
Section 3.4 and Section 6.6, the Committee shall have sole and complete
authority to determine the Participants to whom Options and SARs shall be
granted, the number of Shares subject to each such Award, the Option Price (or
Grant Price) and the conditions and limitations applicable to the exercise of
each Option and SAR. An Option may be granted with or without a related SAR. A
SAR may be granted with or without a related Option. The grant of an Option or
SAR shall occur when the Committee by resolution, written consent or other
appropriate action determines to grant such Option or SAR for a particular
number of Shares to a particular Participant at a particular Option Price or
Grant Price, as the case may be, or such later date as the Committee shall
specify in such resolution, written consent or other appropriate action. The
Committee shall have the authority to grant Incentive Stock Options and to grant
Non-Qualified Stock Options. In the case of Incentive Stock Options, the terms
and conditions of such grants shall be subject to and comply with Section 422 of
the Code, as from time to time amended, and any regulations implementing such
statute. A person who has been granted an Option or SAR under this Plan may be
granted additional Options or SARs under the Plan if the Committee shall so
determine.

 

7



--------------------------------------------------------------------------------

6.2 Price. The Committee in its sole discretion shall establish the Option Price
at the time each Option is granted. The Option Price of an Option may not be
less than one hundred percent (100%) of the Fair Market Value of the Shares with
respect to which the Option is granted on the date of grant of such Option. The
Committee in its sole discretion shall establish the Grant Price at the time
each SAR is granted. The Grant Price of an SAR may not be less than one hundred
percent (100%) of the Fair Market Value of the Shares with respect to which the
SAR is granted on the date of grant of such SAR. Notwithstanding the foregoing
and except as permitted by the provisions of Section 4.2 and Section 14 hereof,
the Committee shall not have the power to (i) amend the terms of previously
granted Options or SARs to reduce the Option Price of such Options or the Grant
Price of such SARs, (ii) cancel such Options or SARS in exchange for a cash
payment or any other Award, including substitute Options or SARs with a lower
Option Price than the canceled Options or a lower Grant Price than the canceled
SARs, or (iii) take any other action with respect to an Option or SAR that would
be treated as a repricing under the rules and regulations of the New York Stock
Exchange or such other principal securities exchange on which the Shares are
traded, in each case without the approval of the Company’s stockholders.

6.3 Term. Subject to the Committee’s authority under Section 3.1 and the
provisions of Section 6.4, each Option and SAR and all rights and obligations
thereunder shall expire on the date determined by the Committee and specified in
the Award Agreement. The Committee shall be under no duty to provide terms of
like duration for Options or SARs granted under the Plan. Notwithstanding the
foregoing and except as provided in Section 6.4(a) hereof, no Option or SAR
shall be exercisable after the expiration of ten (10) years from the date such
Option or SAR was granted.

6.4 Exercise.

(a) Each Option and SAR shall be exercisable at such times and subject to such
terms and conditions as the Committee may, in its sole discretion, specify in
the applicable Award Agreement or thereafter. The Committee shall have full and
complete authority to determine, subject to Section 6.5 herein, whether an
Option or SAR will be exercisable in full at any time or from time to time
during the term of the Option or SAR, or to provide for the exercise thereof in
such installments, upon the occurrence of such events and at such times during
the term of the Option or SAR as the Committee may determine. The Committee may
provide, at or after grant, that the period of time over which an Option, other
than an Incentive Stock Option, or SAR may be exercised shall be automatically
extended if on the scheduled expiration of such Award, the Participant’s
exercise of such Award would violate applicable securities law; provided,
however, (i) that during the extended exercise period the Option or SAR may only
be exercised to the extent such Award was exercisable in accordance with its
terms immediately prior to such scheduled expiration date, (ii) that such
extended exercise period shall end not later than thirty (30) days after the
exercise of such Option or SAR first would no longer violate such laws, and
(iii) if such extension is not provided by the original Award Agreement, such
extension shall not extend beyond the tenth anniversary of the applicable grant
date.

(b) The Committee may impose such conditions with respect to the exercise of
Options or SARs, including without limitation, any relating to the application
of federal, state or foreign securities laws or the Code, as it may deem
necessary or advisable. The exercise of any Option granted hereunder shall be
effective only at such time as the sale of Shares pursuant to such exercise will
not violate any state or federal securities or other laws.

 

8



--------------------------------------------------------------------------------

(c) An Option or SAR may be exercised in whole or in part at any time, with
respect to whole Shares only, within the period permitted thereunder for the
exercise thereof, and shall be exercised by written notice of intent to exercise
the Option or SAR, delivered to the Company at its principal office, and payment
in full to the Company at the direction of the Committee of the amount of the
Option Price for the number of Shares with respect to which the Option is then
being exercised.

(d) Payment of the Option Price shall be made (i) in cash or cash equivalents,
(ii) at the discretion of the Committee, by transfer, either actually or by
attestation, to the Company of unencumbered Shares previously acquired by the
Participant valued at the Fair Market Value of such Shares on the date of
exercise (or next succeeding trading date, if the date of exercise is not a
trading date), together with any applicable withholding taxes, such transfer to
be upon such terms and conditions as determined by the Committee, (iii) by a
combination of such cash (or cash equivalents) and Shares, or (iv) at the
discretion of the Committee and subject to applicable securities laws, by
(A) delivering a notice of exercise of the Option and simultaneously selling the
Shares thereby acquired, pursuant to a brokerage or similar agreement approved
in advance by proper officers of the Company, using the proceeds of such sale as
payment of the Option Price, together with any applicable withholding taxes or
(B) the Company withholding Shares otherwise deliverable to the Participant
pursuant to the Option having an aggregate Fair Market Value at the time of
exercise equal to the total Option Price together with any applicable
withholding taxes, subject to Section 15.6. Until the Participant has been
issued the Shares subject to such Option exercise, they shall possess no rights
as a stockholder with respect to such Shares.

(e) At the Committee’s discretion, the amount payable as a result of the
exercise of an SAR may be settled in cash, Shares or a combination of cash and
Shares. A fractional Share shall not be deliverable upon the exercise of a SAR,
but a cash payment will be made in lieu thereof.

6.5 Transferability of Options. Except as provided in this Section 6.5, no
Options or SARs shall be (i) transferable otherwise than by will or the laws of
descent and distribution, or (ii) exercisable during the lifetime of the
Participant by anyone other than the Participant. Non-Qualified Stock Options
granted to a Participant may be transferred by such Participant to a permitted
transferee (as defined below), provided that (i) such Non-Qualified Stock
Options shall be fully vested; (ii) there is no consideration for such transfer
(other than receipt by the Participant of interest in an entity that is a
permitted transferee); (iii) the participant (or such Participant’s estate or
representative) shall remain obligated to satisfy all income or other tax
withholding obligations associated with the exercise of such Non-Qualified Stock
Options; (iv) the Participant shall notify the Company in writing prior to such
transfer and disclose to the Company the name and address of the permitted
transferee and the relationship of the permitted transferee to the Participant;
and (v) such transfer shall be effected pursuant to transfer documents in a form
approved by the Company. A permitted transferee may not further assign or
transfer any such Non-Qualified Stock Options otherwise than by will or the laws
of descent and distribution. Following the transfer of Non-Qualified Stock
Options to a permitted transferee, such Non-qualified Options shall continue to
be subject to the same terms and conditions that applied to them prior to their
transfer by the Participant, except that they shall be exercisable by the
permitted transferee to whom such transfer was made rather than by the
transferring Participant. For the purposes of the Plan, the term “permitted
transferee” means, with respect to a Participant, (i) any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, sibling, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law or sister-in-law of
the Participant, including adoptive relationships, and (ii) a trust, partnership
or other entity in which the Participant or the persons described in clause
(i) above have more than fifty percent of the beneficial interest.

6.6 Minimum Vesting Period. Except for Substitute Awards, or in connection with
the death or Disability of the Participant, or in the event of a Change in
Control, Options and SARs shall have a Vesting Period of not less than one
(1) year from the date of grant; provided, that the Committee has the discretion
to waive this requirement with respect to an Award at or after grant, so long as
the total number of Shares that are issued pursuant to Awards having an
originally stated Vesting Period of less than one year from the date of grant
(inclusive of any performance periods related thereto) shall not exceed 5% of
the Share Reserve.

 

9



--------------------------------------------------------------------------------

Section 7. Restricted Shares and Restricted Share Units.

7.1 Grant.

(a) Subject to the provisions of the Plan, including, but not limited to,
Section 7.5, and other applicable legal requirements, the Committee shall have
sole and complete authority to determine the Participants to whom Restricted
Shares and Restricted Share Units shall be granted, the number of Restricted
Shares and/or the number of Restricted Share Units to be granted to each
Participant, the duration of the period during which, and the conditions under
which, the Restricted Shares and Restricted Share Units may be forfeited to the
Company, and the other terms and conditions of such Awards. The Restricted Share
and Restricted Share Unit Awards shall be evidenced by Award Agreements in such
form as the Committee shall from time to time approve, which agreements shall
comply with and be subject to the terms and conditions provided hereunder and
any additional terms and conditions established by the Committee that are
consistent with the terms of the Plan.

(b) Each Restricted Share Award and Restricted Share Unit Award made under the
Plan shall be for such number of Shares as shall be determined by the Committee
and set forth in the Award Agreement containing the terms of such Award. Such
agreement shall set forth a period of time during which the grantee must remain
in the continuous employment (or other service-providing capacity) of the
Company in order for the forfeiture and transfer restrictions to lapse. If the
Committee so determines or the Award Agreement so provides, the restrictions may
lapse during such restricted period in installments with respect to specified
portions of the Shares covered by the Restricted Share Award or Restricted Share
Unit Award. The Award Agreement may also, in the discretion of the Committee,
set forth performance or other conditions under which restrictions on the Shares
may lapse or that will subject the Shares to forfeiture and transfer
restrictions, including the Performance Objectives. The Committee may, at its
discretion, waive all or any part of the restrictions applicable to any or all
outstanding Restricted Share Awards and Restricted Share Unit Awards.

7.2 Delivery of Restricted Shares and Transfer Restrictions.

(a) At the time of grant of a Restricted Share Award, a certificate representing
the number of Shares awarded thereunder shall be registered in the name of the
Participant receiving the Award. Such certificate shall be held by the Company
or any custodian appointed by the Company for the account of the Participant
subject to the terms and conditions of the Plan, and shall bear such a legend
setting forth the restrictions imposed thereon as the Committee, in its
discretion, may determine. The foregoing to the contrary notwithstanding, the
Committee may, in its discretion, provide that a Participant’s ownership of
Restricted Shares prior to the lapse of any transfer restrictions or any other
applicable restrictions shall, in lieu of such certificates, be evidenced by a
“book entry” (i.e., a computerized or manual entry) in the records of the
Company or its designated agent in the name of the Participant who has received
such Award, and confirmation and account statements sent to the Participant with
respect to such book-entry Shares may bear the restrictive legend referenced in
the preceding sentence. Such records of the Company or such agent shall, absent
manifest error, be binding on all Participants who receive Restricted Share
Awards evidenced in such manner. The holding of Restricted Shares by the Company
or such an escrow holder, or the use of book entries to evidence the ownership
of Restricted Shares, in accordance with this Section 7.2(a), shall not affect
the rights of Participants as owners of the Restricted Shares awarded to them,
nor affect the restrictions applicable to such shares under the Award Agreement
or the Plan, including the transfer restrictions.

 

10



--------------------------------------------------------------------------------

(b) Unless otherwise provided in the applicable Award Agreement, a Participant
receiving an Award of Restricted Shares shall have all rights of a stockholder
with respect to the Restricted Shares, including the right to receive dividends
and the right to vote such Shares, subject to the following restrictions:
(i) the Participant shall not be entitled to delivery of the stock certificate
until the expiration of the restricted period and the fulfillment of any other
restrictive conditions set forth in the Award Agreement with respect to such
Shares; (ii) none of the Shares may be sold, assigned, transferred, pledged,
hypothecated or otherwise encumbered or disposed of during such restricted
period or until after the fulfillment of any such other restrictive conditions;
and (iii) except as otherwise determined by the Committee at or after grant or
as provided in the applicable Award Agreement, all of the Shares shall be
forfeited and all rights of the Participant to such Shares shall terminate,
without further obligation on the part of the Company, unless the Participant
remains in the continuous employment (or other service-providing capacity) of
the Company for the entire restricted period in relation to which such Shares
were granted and unless any other restrictive conditions relating to the
Restricted Share Award are met. Any dividends payable with respect to the
Restricted Shares (whether in the form of cash, Shares, other securities of the
Company or any other property) shall be subject to the same restrictions, terms
and conditions as such Restricted Shares and paid to the Participant only if,
when and to the extent the restrictions on such Restricted Shares lapse.

7.3 Termination of Restrictions on Restricted Shares. At the end of the
restricted period and provided that any other restrictive conditions of a
Restricted Share Award are met, or at such earlier time as otherwise determined
by the Committee, all restrictions set forth in the Award Agreement relating to
the Restricted Share Award or in the Plan shall lapse as to the Restricted
Shares subject thereto, and a stock certificate for the appropriate number of
Shares, free of the restrictions and restricted stock legend, shall be delivered
to the Participant or the Participant’s beneficiary or estate, as the case may
be (or, in the case of book-entry Shares, such restrictions and restricted stock
legend shall be removed from the confirmation and account statements delivered
to the Participant or the Participant’s beneficiary or estate, as the case may
be, in book-entry form).

7.4 Restricted Share Units. Each Restricted Share Unit shall have a value equal
to the Fair Market Value of a Share. Restricted Share Units shall be paid in
cash, Shares, other securities or other property, as determined in the sole
discretion of the Committee, upon the lapse of the restrictions applicable
thereto, or otherwise in accordance with the applicable Award Agreement. Except
as otherwise provided herein, a Participant receiving a grant of Restricted
Share Units shall have no rights of a stockholder with respect to such
Restricted Share Units until the restrictions set forth in the applicable Award
Agreement have lapsed and any Shares payable thereunder have been delivered to
the Participant. The applicable Award Agreement will specify whether a
Participant will be entitled to receive dividend equivalent rights in respect of
Restricted Share Units at the time of any payment of dividends to stockholders
on Shares. If the applicable Award Agreement specifies that a Participant will
be entitled to receive dividend equivalent rights, (i) the amount of any such
dividend equivalent right shall equal the amount that would be payable to the
Participant as a stockholder in respect of a number of Shares equal to the
number of Restricted Share Units then credited to the Participant, and (ii) no
dividend equivalents shall be paid on unvested Restricted Share Units until such
Restricted Share Units have vested. Except as otherwise determined by the
Committee at or after grant, Restricted Share Units may not be sold, assigned,
transferred, pledged, hypothecated or otherwise encumbered or disposed of. In
addition, except as otherwise determined by the Committee at or after grant or
as may otherwise be provided in any Award Agreement (but in any event subject to
Section 7.5) all Restricted Share Units and all rights of the Participant to
such Restricted Share Units shall terminate, without further obligation on the
part of the Company, unless the Participant remains in continuous employment (or
other service-providing capacity) of the Company for the entire restricted
period in relation to which such Restricted Share Units were granted and unless
any other restrictive conditions relating to the Restricted Share Unit Award are
met.

 

11



--------------------------------------------------------------------------------

7.5 Minimum Vesting Period. Except for Substitute Awards, or the death or
Disability of the Participant, or in the event of a Change in Control,
Restricted Share Awards and Restricted Share Unit Awards (including those issued
as or as payment for Performance Awards) shall have a Vesting Period of not less
than one (1) year from the date of grant (inclusive of any performance periods
related thereto); provided, that the Committee has the discretion to waive this
requirement with respect to an Award at or after grant, so long as the total
number of Shares that are issued pursuant to Awards having an originally stated
Vesting Period of less than one year from the date of grant (inclusive of any
performance periods related thereto) shall not exceed 5% of the Share Reserve.

Section 8. Performance Awards.

8.1 Grant. The Committee shall have sole and complete authority to determine the
Participants who shall receive a Performance Award, which shall consist of a
right that is (i) denominated in cash or Shares (including but not limited to
Restricted Shares and Restricted Share Units), (ii) valued, as determined by the
Committee, in accordance with the achievement of such Performance Objectives
during such performance periods as the Committee shall establish, and
(iii) payable at such time and in such form as the Committee shall determine.

8.2 Terms and Conditions. Subject to the terms of the Plan and any applicable
Award Agreement, the Committee shall determine the Performance Objectives to be
achieved during any performance period, the length of any performance period,
the amount of any Performance Award and the amount and kind of any payment or
transfer to be made pursuant to any Performance Award, and may amend specific
provisions of the Performance Award; provided, that such amendment may not
adversely affect existing Performance Awards made within a performance period
commencing prior to implementation of the amendment without the consent of the
affected Participant; provided further, that the minimum Vesting Period
requirements set forth in Section 6.6 and Section 7.5 shall apply to grants of
Performance Awards hereunder. No Performance Award shall have a term in excess
of ten (10) years.

8.3 Payment of Performance Awards. Performance Awards may be paid in a lump sum
or in installments following the close of the performance period or, in
accordance with the procedures established by the Committee, on a deferred
basis. Termination of employment (or other service-providing capacity) prior to
the end of any performance period, other than for reasons of death or
Disability, will result in the forfeiture of the Performance Award, and no
payments will be made. The Committee may, in its discretion, waive any
Performance Objectives and/or other terms and conditions relating to a
Performance Award. A Participant’s rights to any Performance Award may not be
sold, assigned, transferred, pledged, hypothecated or otherwise encumbered or
disposed of in any manner, except by will or the laws of descent and
distribution, and/or except as the Committee may determine at or after grant.

Section 9. Other Stock-Based Awards.

The Committee shall have the authority to determine the Participants who shall
receive an Other Stock-Based Award, which shall consist of any right that is
(i) not an Award described in Section 6, Section 7 or Section 8 above and
(ii) an Award of Shares or an Award denominated or payable in, valued in whole
or in part by reference to, or otherwise based on or related to, Shares
(including, without limitation, securities convertible into Shares), as deemed
by the Committee to be consistent with the purposes of the Plan. Subject to the
terms of the Plan and any applicable Award Agreement, the Committee shall
determine the terms and conditions of any such Other Stock-Based Award; provided
further, that the minimum Vesting Period requirements set forth in Section 6.6
and Section 7.5 and the treatment of dividends and dividend equivalents as set
forth in Section 15.2 shall apply to Other Stock-Based Awards. No Other
Stock-Based Award shall have a term in excess of ten (10) years.

 

12



--------------------------------------------------------------------------------

Section 10. Non-Employee Director Awards.

10.1 The Board may provide that all or a portion of a Non-Employee Director’s
annual retainer, meeting fees and/or other awards or compensation as determined
by the Board, be payable (either automatically or at the election of a
Non-Employee Director) in the form of Non-Qualified Stock Options, Restricted
Shares, Restricted Share Units and/or Other Stock-Based Awards, including
unrestricted Shares. The Board shall determine the terms and conditions of any
such Awards, including the terms and conditions which shall apply upon a
termination of the Non-Employee Director’s service as a member of the Board, and
shall have full power and authority in its discretion to administer such Awards,
subject to the terms of the Plan and applicable law.

10.2 Notwithstanding anything herein to the contrary, the aggregate value of all
compensation paid or granted, as applicable, to any individual for service as a
Non-Employee Director with respect to any calendar year, including Awards
granted and cash fees paid by the Company to such Non-Employee Director, shall
not exceed five hundred thousand dollars ($500,000) in value, calculating the
value of any equity Awards granted during such calendar year based on the grant
date fair value of such Awards for financial reporting purposes. The Board may
make exceptions to the applicable limit in this Section 10.2 for individual
Non-Employee Directors in extraordinary circumstances, such as where any such
individual Non-Employee Directors are serving on a special litigation or
transactions committee of the Board, as the Board may determine in its
discretion, provided that the Non-Employee Director receiving such additional
compensation may not participate in the decision to award such compensation
involving such Non-Employee Director.

Section 11. Transfers and Leaves of Absence.

For purposes of the Plan, unless the Committee determines otherwise: (a) a
transfer of a Participant’s employment or other service-providing capacity
without an intervening period of separation among the Company or any other
Subsidiary shall not be deemed a termination of employment, and (b) a
Participant who is granted in writing a leave of absence or who is entitled to a
statutory leave of absence shall be deemed to have remained in the employ of the
Company (or other Subsidiary) during such leave of absence.

Section 12. Termination of Employment.

The Committee shall have the full power and authority to determine the terms and
conditions that shall apply to any Award upon a termination of employment (or
other service-providing capacity) with the Company, its Subsidiaries and
Affiliates, including a termination by the Company with or without Cause, by a
Participant voluntarily, or by reason of death, Disability or Retirement, and
may provide such terms and conditions in the Award Agreement or in such rules
and regulations as it may prescribe.

Section 13. Change in Control.

Unless otherwise provided in an Award Agreement at or after grant, or by the
Committee by resolution prior to a Change in Control, a Change in Control shall
not affect the vesting or exercisability of, or restrictions applicable to,
outstanding Awards.

Section 14. Amendment and Termination.

14.1 Amendments to the Plan. The Board may amend, alter, suspend, discontinue or
terminate the Plan or any portion thereof at any time (and in accordance with
Section 409A of the Code with regard to Awards subject thereto); provided that
no such amendment, alteration, suspension, discontinuation or termination shall
be made without stockholder approval if such approval is necessary to comply
with any tax or regulatory requirement (including the rules and regulations of
the New York Stock Exchange) for which or with which the Board deems it
necessary or desirable to comply.

 

13



--------------------------------------------------------------------------------

14.2 Amendments to Awards. Subject to the restrictions of Section 6.2, the
Committee may waive any conditions or rights under, amend any terms of or alter,
suspend, discontinue, cancel or terminate, any Award theretofore granted,
prospectively or retroactively (and in accordance with Section 409A of the Code
with regard to Awards subject thereto); provided, that any such waiver,
amendment, alteration, suspension, discontinuance, cancellation or termination
that would materially and adversely affect the rights of any Participant under
any Award theretofore granted shall not to that extent be effective without the
consent of the affected Participant.

14.3 Adjustments of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. The Committee is hereby authorized to make equitable and
proportionate adjustments in the terms and conditions of, and the criteria
included in, Awards in recognition of unusual or nonrecurring events (and shall
make such adjustments for events described in Section 4.2 hereof) affecting the
Company, any Subsidiary or Affiliate, or the financial statements of the Company
or any Subsidiary or Affiliate, or of changes in applicable laws, regulations or
accounting principles, subject to any restrictions otherwise set forth in the
Plan.

14.4 Recoupment of Awards. Any Award granted pursuant to this Plan shall be
subject to mandatory repayment by the Participant to the Company (i) to the
extent set forth in any Award Agreement, (ii) to the extent that such
Participant is, or in the future becomes, subject to (a) any “clawback” or
recoupment policy adopted by the Company or any Affiliate thereof to comply with
the requirements of any applicable laws, rules or regulations, including
pursuant to final rules adopted by the SEC pursuant to the Dodd-Frank Wall
Street Reform and Consumer Protection Act, or otherwise, or (b) any applicable
laws which impose mandatory recoupment, under circumstances set forth in such
applicable laws, including the Sarbanes-Oxley Act of 2002.

Section 15. General Provisions.

15.1 Limited Transferability of Awards. Except as otherwise provided in the
Plan, no Award shall be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by a Participant, except by will or the laws
of descent and distribution and/or as may be provided by the Committee in its
discretion, at or after grant, in the Award Agreement, but in no event shall an
Award be transferred to a third party for consideration. No transfer of an Award
by will or by laws of descent and distribution shall be effective to bind the
Company unless the Company shall have been furnished with written notice thereof
and an authenticated copy of the will and/or such other evidence as the
Committee may deem necessary or appropriate to establish the validity of the
transfer.

15.2 Dividend Equivalents. In the sole and complete discretion of the Committee,
an Award (excluding Options and SARs other than in connection with Section 4.2)
may provide the Participant with dividends or dividend equivalents. All dividend
or dividend equivalents which are not paid currently may, at the Committee’s
discretion, accrue interest or be reinvested into additional Shares. In the case
of dividends or dividend equivalents credited in connection with Performance
Awards or Other Stock-Based Awards, dividends or dividend equivalent rights, if
any, shall be credited as additional Performance Awards or Other Stock-Based
Awards (including cash if so determined by the Committee) and paid to the
Participant only if and when, and to the extent that, payment is made pursuant
to such Award.

15.3 Compliance with Section 409A of the Code. No Award (or modification
thereof) shall provide for deferral of compensation that does not comply with
Section 409A of the Code unless the Committee, at the time of grant,
specifically provides that the Award is not intended to comply with Section 409A
of the

 

14



--------------------------------------------------------------------------------

Code. Notwithstanding any provision of this Plan to the contrary, if one or more
of the payments or benefits received or to be received by a Participant pursuant
to an Award would cause the Participant to incur any additional tax or interest
under Section 409A of the Code, the Committee may reform such provision to
maintain to the maximum extent practicable the original intent of the applicable
provision without violating the provisions of Section 409A of the Code. In the
event that it is reasonably determined by the Committee that, as a result of
Section 409A of the Code, payments in respect of any Award under the Plan may
not be made at the time contemplated by the terms of the Plan or the relevant
Award Agreement, as the case may be, without causing the Participant holding
such Award to be subject to taxation under Section 409A of the Code, the Company
will make such payment on the first day that would not result in the Participant
incurring any tax liability under Section 409A of the Code; which, if the
Participant is a “specified employee” within the meaning of the Section 409A,
shall be the first day following the six-month period beginning on the date of
Participant’s termination of employment. Unless otherwise provided in an Award
Agreement or other document governing the issuance of such Award, payment of any
Award intended to qualify as a “short term deferral” within the meaning of
Section 1.409A-1(b)(4)(i) of the U.S. Treasury Regulations shall be made between
the first day following the close of the applicable performance period and the
last day of the “applicable 2 1⁄2 month period” as defined therein.
Notwithstanding the foregoing, each Participant is solely responsible and liable
for the satisfaction of all taxes and penalties that may be imposed on him or
her, or in respect of any payment or benefit delivered in connection with the
Plan (including any taxes and penalties under Section 409A of the Code), and the
Company shall not have any obligation to indemnify or otherwise hold any
Participant harmless from any or all such taxes or penalties.

15.4 No Rights to Awards. No Person shall have any claim to be granted any
Award, and there is no obligation for uniformity of treatment of Participants or
holders or beneficiaries of Awards. The terms and conditions of Awards need not
be the same with respect to each Participant.

15.5 Share Certificates. All certificates for Shares or other securities of the
Company or any Subsidiary or Affiliate delivered under the Plan pursuant to any
Award or the exercise thereof shall be subject to such stop transfer orders and
other restrictions as the Committee may deem advisable under the Plan or the
rules, regulations and other requirements of the SEC or any state securities
commission or regulatory authority, any stock exchange or other market upon
which such Shares or other securities are then listed, and any applicable
Federal or state laws, and the Committee may cause a legend or legends to be put
on any such certificates to make appropriate reference to such restrictions.

15.6 Withholding. The Company shall have the right to deduct from any payment
made under the Plan, or from any compensation or other amount owing to a
Participant by the Company, any Affiliate or any Subsidiary, any federal, state
or local income or other taxes required by law to be withheld with respect to
such payment. It shall be a condition to the obligation of the Company to
deliver Shares upon the exercise, vesting or payment of any Award that the
Participant pays to the Company such amount as may be requested by the Company
for the purpose of satisfying any liability for such withholding taxes; provided
however, that the Committee may in its discretion permit a Participant to
satisfy or arrange to satisfy, in whole or in part, the tax obligations incident
to an Award by: (a) electing to have the Company withhold Shares or other
property otherwise deliverable to such Participant pursuant to the Award and/or
(b) tendering to the Company Shares owned by such Participant (or by such
Participant and his or her spouse jointly) and purchased or held for the
requisite period of time (if any) as may be required to avoid the Company’s or
the Affiliates’ or Subsidiaries’ incurring an adverse accounting charge, based,
in each case, on the Fair Market Value of the Shares on the payment or other
relevant date as determined by the Committee. In no event will the Fair Market
Value of the Shares to be withheld and delivered pursuant to
this Section 15.6 exceed the minimum amount required to be withheld, unless
(i) an additional amount can be withheld and not result in adverse accounting
consequences, (ii) such additional withholding amount is authorized by the
Committee, and (iii) the total amount withheld does not exceed the Participant’s
estimated tax obligations attributable to the applicable transaction.
Participants will also make such arrangements as the Company may require for the
payment of

 

15



--------------------------------------------------------------------------------

any withholding tax or other obligation that may arise in connection with the
disposition of Shares acquired upon the exercise of Stock Options. All such
elections shall be irrevocable, made in writing, signed by the Participant, and
shall be subject to any restrictions or limitations that the Committee, in its
sole discretion, deems appropriate.

15.7 Award Agreements. Each Award hereunder shall be evidenced by a form of
Award Agreement approved by the Board that shall be delivered to the Participant
and may specify the terms and conditions of the Award and any rules applicable
thereto. In the event of a conflict between the terms of the Plan and any Award
Agreement, the terms of the Plan shall prevail. The Committee shall, subject to
applicable law, determine the date an Award is deemed to be granted. The
Committee or, except to the extent prohibited under applicable law, its
delegate(s) may establish the terms of agreements or other documents evidencing
Awards under this Plan and may, but need not, require as a condition to any such
agreement’s or document’s effectiveness that such agreement or document be
executed by the Participant, including by electronic signature or other
electronic indication of acceptance, and that such Participant agree to such
further terms and conditions as specified in such agreement or document. The
grant of an Award under this Plan shall not confer any rights upon the
Participant holding such Award other than such terms, and subject to such
conditions, as are specified in this Plan as being applicable to such type of
Award (or to all Awards) or as are expressly set forth in the agreement or other
document evidencing such Award.

15.8 No Limit on Other Compensation Arrangements. Nothing contained in the Plan
shall prevent the Company or any Subsidiary or Affiliate from adopting or
continuing in effect other compensation arrangements, which may, but need not,
provide for the grant of Options, Restricted Shares, Restricted Share Units or
other types of Awards provided for hereunder.

15.9 No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of the Company or
any Subsidiary or Affiliate. Further, the Company or a Subsidiary or Affiliate
may at any time dismiss a Participant from employment, free from any liability
or any claim under the Plan, unless otherwise expressly provided in an Award
Agreement.

15.10 No Rights as Stockholder. Subject to the provisions of the Plan and the
applicable Award Agreement, no Participant or holder or beneficiary of any Award
shall have any rights as a stockholder with respect to any Shares to be
distributed under the Plan until such person has become a holder of such Shares.

15.11 Governing Law. The validity, construction and effect of the Plan and any
rules and regulations relating to the Plan and any Award Agreement shall be
determined in accordance with the laws of the State of Tennessee without giving
effect to conflicts of laws principles.

15.12 Severability. If any provision of the Plan or any Award is, or becomes, or
is deemed to be invalid, illegal or unenforceable in any jurisdiction or as to
any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to the applicable laws, or if it cannot be construed or
deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan or the Award, such provision shall be stricken
as to such jurisdiction, Person or Award and the remainder of the Plan and any
such Award shall remain in full force and effect.

15.13 Other Laws. The Committee may refuse to issue or transfer any Shares or
other consideration under an Award if, acting in its sole discretion, it
determines that the issuance or transfer of such Shares or such other
consideration might violate any applicable law or regulation (including
applicable non-U.S. laws or regulations) or entitle the Company to recover the
same under Exchange Act Section 16(b), and any payment tendered to the Company
by a Participant, other holder or beneficiary in connection with the exercise of
such Award shall be promptly refunded to the relevant Participant, holder or
beneficiary.

 

16



--------------------------------------------------------------------------------

15.14 No Trust or Fund Created. Neither the Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Subsidiary or Affiliate and a
Participant or any other Person. To the extent that any Person acquires a right
to receive payments from the Company or any Subsidiary or Affiliate pursuant to
an Award, such right shall be no greater than the right of any unsecured general
creditor of the Company or any Subsidiary or Affiliate.

15.15 Data Privacy. As a condition for receiving any Award, each Participant
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of personal data as described in this Section 15.5 by
and among the Company and its Subsidiaries and Affiliates exclusively for
implementing, administering and managing the Participant’s participation in the
Plan. The Company and its Subsidiaries and Affiliates may hold certain personal
information about a Participant, including the Participant’s name, address and
telephone number; birthdate; social security, insurance or other identification
number; salary; nationality; job title(s); any shares held in the Company or its
Subsidiaries and Affiliates; and Award details, to implement, manage and
administer the Plan and Awards (the “Data”). The Company and its Subsidiaries
and Affiliates may transfer the Data amongst themselves as necessary to
implement, administer and manage a Participant’s participation in the Plan, and
the Company and its Subsidiaries and Affiliates may transfer the Data to third
parties assisting the Company with Plan implementation, administration and
management. These recipients may be located in the Participant’s country, or
elsewhere, and the Participant’s country may have different data privacy laws
and protections than the recipient’s country. By accepting an Award, each
Participant authorizes such recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, to implement, administer and
manage the Participant’s participation in the Plan, including any required Data
transfer to a broker or other third party with whom the Company or the
Participant may elect to deposit any Shares. The Data related to a Participant
will be held only as long as necessary to implement, administer and manage the
Participant’s participation in the Plan. A Participant may, at any time, view
the Data that the Company holds regarding such Participant, recommend any
necessary corrections to the Data regarding the Participant or refuse or
withdraw the consents in this Section 15.15 in writing, without cost, by
contacting the local human resources representative. The Company may cancel the
Participant’s ability to participate in the Plan and, in the Committee’s
discretion, the Participant may forfeit any outstanding Awards if the
Participant refuses or withdraws the consents in this Section 15.15. For more
information on the consequences of refusing or withdrawing consent, Participants
may contact their local human resources representative.

15.16 Headings. Headings are given to the sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

Section 16. Term of the Plan.

16.1 Effective Date. The Plan shall become effective as of May 14, 2020,
provided that the Plan has been approved by the Company’s stockholders at the
Company’s 2020 annual meeting of stockholders (the “Effective Date”). The Plan
will supersede and replace the Prior Plan. Outstanding awards under the Prior
Plan and all other prior stock incentive plans of the Company, however, will
continue to be governed by the stock incentive plans and agreements under which
they were granted.

16.2 Expiration Date. No new Awards shall be granted under the Plan after the
tenth (10th) anniversary of the Effective Date. Unless otherwise expressly
provided in the Plan or in an applicable Award Agreement, any Award granted
hereunder may, and the authority of the Board or the Committee to amend, alter,
adjust, suspend, discontinue or terminate any such Award or to waive any
conditions or rights under any such Award shall, continue after the tenth (10th)
anniversary of the Effective Date.

 

17